Appeal from a judgment of the County Court of Albany County, rendered June 14, 1974, convicting defendant, upon his plea of guilty, of the crime of burglary in the third degree. Concededly, the record in the instant case does not disclose compliance with the procedure set forth in CPL 400.21 for the establishment that defendant was a second felony offender. However, it is readily apparent that such procedure was designed to establish the validity of the predicate felony. Here such validity is conceded and in no way disputed. Therefore, any error in failing to comply literally with CPL 400.21 is harmless. We find no merit in any additional issues raised by the defendant and, accordingly, the judgment of conviction should be affirmed. Judgment affirmed. Herlihy, P. J., Greenblott, Sweeney, Larkin and Reynolds, JJ., concur.